                     IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 TAMARA MILLER,
 For N.M., a Minor
                   Plaintiff,                      CIVIL ACTION

                v.

 NANCY BERRYHILL,
 Acting Commissioner of Social Security,                              No.17-4789
                    Defendant.

                                     ORDERFOR
                            REPORT AND RECOMMENDATION

       AND NOW, this 22nd day of July, 2019, upon consideration of Plaintiff's Brief and

Statement oflssues in Support of Request for Review (Doc. No. 11), Defendant's response

thereto (Doc. No. 13), Plaintiff's reply (Doc. No. 14), and the administrative record, and after

careful consideration of United States Magistrate Judge David R. Strawbridge's Report and

Recommendation (Doc. No. 15) and the Objections thereto (Doc. No. 16), it is ORDERED that,

consistent with the Court's July 22, 2019 Memorandum:

       1.      The Report and Recommendation is APPROVED and ADOPTED;

       2.      Judgment is entered affirming the decision of the Commissioner of the Social
               Security Administration and Plaintiff's Request for Review (Doc. No. 11) is
               DENIED; and

       3.      The Clerk of Court shall mark this case CLOSED for all purposes, including
               statistics.

                                              BY THE COURT:




                                                 1
